PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/139,987
Filing Date: 27 Apr 2016
Appellant(s): Stirling-Gallacher et al.



__________________
Landon E. Wiebusch
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 11/18/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 22 and, 31 stand rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication 2015/0009951 (“Josiam”) in view of U.S. Patent Application Publication 2016/0056871 (“Kakishima”). 
Claims 21 and 30 stand rejected under 35 U.S.C. §103 as being unpatentable over Josiam in view of Kakishima and U.S. Patent Application Publication 2013/0301567 (“Jeong”). 
Claims 37-39 stand rejected under 35 U.S.C. § 103 as being unpatentable over Josiam in view of Kakishima and U.S. Patent Application Publication 2016/0006122 (“Seol”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 22, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Josiam et al. (hereinafter, referred to as Josiam) (US 2015/0009951), in view of Kakishima et al. (hereinafter, referred to as Kakishima) (US 2016/0056871). 
As to claims 1 and 31, Josiam discloses a method for communicating an uplink sounding reference signals (SRSs) in a cellular communication system (see the abstract and paragraph 0003), the method comprising: receiving, by a user equipment (UE), an SRS configuration parameter (see the abstract and paragraphs 0004, 0005, 0055, 0060, 0068, 0078, 0081, and 0091-0092); receiving, by the UE, downlink signals from a base station (see paragraphs 0051, 0052, 0066, 0071, and 0099, the signals received from the base station are downlink signals), according to beam directions available to the UE (see paragraphs 0064-0066 and 0099 and see Figs. 5 and 6, where the combination of beams used by a base station to transmit to a particular UE and the beams used by that particular UE to transmit signals to the base station has been interpreted as the beams available to the UE); selecting, by the UE, from the beam directions available to the UE, a beam direction for transmitting the uplink SRS based on the SRS configuration message/parameter (see paragraphs 0045, 0060, 0066, 0071, 0084, 0097, 0098, 0099, and 0100, and Figs. 19, 20 (especially units 2005 and 2010), and 21) and the downlink signals (see paragraph 0099, the last five lines and paragraphs 0045, 0060, 0066, 0071, 0084, 0097, 0098, and 0100, and Figs. 19 (that shows how the subset of beam directions for transmitting the uplink SRS signals are selected based on downlink signals), 20, and 21); and transmitting, by the UE, the uplink SRS to the base station according to the selected beam direction (see paragraphs 0070, 0076, 0084, and 0098-0100 and Figs. 4, 17, 18, 19, and 21). As to claim 31, Josiam further discloses a non-transitory computer-readable medium storing programming for executing the method steps of the invention (see paragraph 0009). Josiam discloses all the subject matters claimed in claims 1 and 31, except that the downlink signals are downlink synchronization signals, where the downlink synchronization signals being a different type of signal than channel state information reference signals (CSI-RSs). Kakishima, in the same field of endeavor, shows a communication system comprising a base station and a UE (see Fig. 2). Kakishima discloses that base station 20 transmits common signals with a highly directional beam shape to the UE (see paragraphs 0034 and 0038 and Fig. 2), where the common signals can be downlink synchronization signals (different type of signal than CSI-RS signals) or CRS (reference) signals (see paragraph 0034). Kakishima further discloses that the base station finds the optimum beam for the UE by transmitting downlink common signals (e.g., synchronization signals) using different beamforming vectors (see paragraphs 0034-0035). Kakishima also discloses that the UE receives the downlink synchronization signal from the base station 20 and carries out a synchronization process to select an optimum beam (see paragraphs 0049-0050 and 0052). It would have been obvious to one of ordinary skill in the art before the effective 
As to claim 22, Josiam discloses a user equipment (UE) adapted to communicate an uplink sounding reference signal (SRS) in a cellular communication system (see the abstract and paragraph 0003), the UE comprising: a non-transitory memory storage storing programming (see paragraph 0009), for execution by one or more processors in communication with the memory storage medium (see paragraphs 0051 and 0054); the programming including instructions to: receive, by a user equipment (UE), an SRS configuration parameter (see the abstract and paragraphs 0004, 0005, 0055, 0060, 0068, 0078, 0081, and 0091-0092); receive, by the UE, downlink signals from a base station (see paragraphs 0051, 0052, 0066, 0071, and 0099, the signals received from the base station are downlink signals), according to beam directions available to the UE (see paragraphs 0064-0066 and 0099 and see Figs. 5 and 6, where the combination of beams used by a base station to transmit to a particular UE and the beams used by that particular UE to transmit signals to the base station has been interpreted as the beams available to the UE); select, by the UE, from the beam directions available to the UE, a beam direction for transmitting the uplink SRS based on the SRS configuration message/parameter (see paragraphs 0045, 0060, 0066, 0071, 0084, 0097, 0098, 0099, and 0100, and Figs. 19, 20 (especially units 2005 and 2010), and 21) and the downlink signals (see paragraph 0099, the last five lines and paragraphs 0045, 0060, 0066, 0071, 0084, 0097, 0098, and 0100, and Figs. 19 (that shows how the subset of beam directions for transmitting the uplink SRS signals are selected based on downlink signals), 20, and 21.
Claims 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Josiam and Kakishima, in view of Jeong et al. (hereinafter, referred to as Jeong) (US 2013/0301567).
As to claims 21 and 30, Josiam and Kakishima disclose all the subject matters claimed in claims 21 and 30, except for receiving, by the UE, an indication indicating receive beams used by the base station. Jeong, in the same field of endeavor, discloses a method for beamforming in a communication system (see the abstract). Jeong further discloses receiving, by the UE, an indication indicating receive beams used by the base station (see paragraphs 0047, 0049, and 0056). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Josiam and Kakishima as suggested by Jeong in order to increase the efficiency of the beamforming system and improve the performance of the system.
Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Josiam and Kakishima, further in view of Seol et al. (hereinafter, referred to as Seol) (US 2016/0006122).
As to claims 37-39, Josiam and Kakishima disclose all the subject matters claimed in claims 37-39, except that the selected beam direction is available for downlink connection and uplink connection. Seol, in the same field of endeavor, discloses a communication system comprising a base station and a UE (see Fig. 3 and paragraph 0020). Seol discloses that each of the base station and the UE may select a best beam directed in the direction of a correspondent station from one or more beams and transmit/receive a signal through the selected beam (see paragraphs 0037 and .
(2) Response to Argument
Appellant’s Arguments: Appellant argues that the combination of Josiam and Kakishima does not suggest selecting a beam direction for uplink SRS transmissions based on downlink synchronization signals. Josiam does not suggest that beam directions for uplink SRS transmissions are selected based on downlink synchronization signals. Instead, Josiam discloses that beam directions for uplink SRS transmissions are selected based on channel state information reference signals (CSI-RSs), which are a different type of signal than downlink synchronization signals. Appellant states that downlink synchronization signals are used for synchronization, while CSI-RS signals are used for channel estimation. Additionally, within the context of fifth generation (5G) networks, downlink synchronization signals are broadcast signals, while CSI-RS signals are UE specific reference signals. Because downlink synchronization signals are broadcast signals, rather than UE-specific signals, they are capable of being received by a UE prior to the UE entering a connected state with the transmitting base station. This is not true of CSI-RSs due to the fact that CSI-RSs are UE-specific reference signals. See Id. These differences are of great practical significance. Appellant notes that there is nothing in the cited prior art that suggests substituting a synchronization 
A POSITA would not have been motivated to modify Josiam’s uplink SRS beam selection technique by substituting the CSI-RS (as relied upon by Josiam) with a downlink synchronization signal (as recited by claim 1) in view of the teachings of Kakishima because a POSITA would have considered Kakishima to be non-analogous prior art to claim 1. Kakishima is silent on whether its UE is even capable of directional transmission and does not refer to uplink SRS transmission from the UE at all. Directional uplink SRS transmission by a UE is fundamentally different than directional downlink MIMO transmission by a base station.
Examiner’s Response: Examiner respectfully disagrees. In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner asserts that as to claims 1 and 31, Josiam discloses a method for communicating an uplink sounding reference signals (SRSs) in a cellular communication system (see the abstract and paragraph 0003), the method comprising: receiving, by a user equipment (UE), an SRS configuration parameter (see the abstract and paragraphs 0004, 0005, 0055, 0060, 0068, 0078, 0081, and 0091-0092); receiving, by the UE, downlink signals from a base  selecting, by the UE, from the beam directions available to the UE, a beam direction for transmitting the uplink SRS based on the SRS configuration message/parameter (see paragraphs 0045, 0060, 0066, 0071, 0084, 0097, 0098, 0099, and 0100, and Figs. 19, 20 (especially units 2005 and 2010), and 21) and the downlink signals (see paragraph 0099, the last five lines and paragraphs 0045, 0060, 0066, 0071, 0084, 0097, 0098, and 0100, and Figs. 19 (that shows how the subset of beam directions for transmitting the uplink SRS signals are selected based on downlink signals), 20, and 21); and transmitting, by the UE, the uplink SRS to the base station according to the selected beam direction (see paragraphs 0070, 0076, 0084, and 0098-0100 and Figs. 4, 17, 18, 19, and 21). As to claim 31, Josiam further discloses a non-transitory computer-readable medium storing programming for executing the method steps of the invention (see paragraph 0009). Josiam discloses all the subject matters claimed in claims 1 and 31, except that the downlink signals are downlink synchronization signals, where the downlink synchronization signals being a different type of signal than channel state information reference signals (CSI-RSs). Kakishima, in the same field of endeavor, shows a communication system comprising a base station and a UE (see Fig. 2). Kakishima discloses that base station 20 transmits common signals with a highly directional beam shape to the UE (see paragraphs 0034 and 0038  Reference Kakishima generally teaches that any downlink user common signal (e.g. downlink synchronization signals or CRS signals) can be used to find the optimum beam in a communication system. Based on Kakishima’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to try and use other types of downlink user common signals for beam selection to obtain predictable results (improve frequency use efficiency and expand the coverage as suggested by Kakishima). Furthermore, The Examiner would like to call the attention of the Appellant to the fact that in the invention’s disclosure and even in the original claims, as submitted by the Appellant, synchronization signals are one of the examples of the downlink signals used for selecting the beams (see paragraphs 0031, 0033, and 0036). Simply because Josiam is using another type of downlink signals (i.e.,  In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, on of ordinary skill in the art would have recognized the advantages of using each downlink common signal and select an appropriate downlink common signal to find the optimum beam in the communication system. In response to appellant's argument that Kakishima is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both references (Josiam and Kakishima) are directed towards a communication system comprising at least a base station and a user equipment. Also, both references are directed towards finding an optimal beam based on received downlink common signals. Therefore Kakishima cannot be considered as nonanalogous.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/CHIEH M FAN/Supervisory Patent Examiner, Art Unit 2632                                                                                                                                                                                                        
/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.